On July 21, 2006, the defendant was sentenced for violation of the conditions of a suspended sentence to a commitment to the Department of Corrections for a term of ten (10) years, with four (4) years suspended, for the offense of Count I: Sexual Intercourse without Consent, a felony. The Defendant shall complete Phase I and II of the DOC Sex Offender Treatment Program. The Court recommends the DOC place the Defendant in a Pre-Release Program when appropriate under the Department’s policies and rules.
On February 8, 2007, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Patrick Flaherty. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that “the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (§46-18-904(3), MCA).
Done in open Court this 8th day of February, 2007.
DATED this 23rd day of February, 2007.
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Chairperson, Hon. Randal I. Spaulding, Member, Hon. Katherine Irigoin and Member, Hon. Stewart Stadler.